COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jason Ramjattansingh v. The State of Texas

Appellate case number:   01-15-01089-CR

Trial court case number: 2019635

Trial court:             County Criminal Court at Law No. 8 of Harris County

        Appellant has filed a motion to supplement the record with two subpoenas filed by the
State to secure the attendance of Joshua Wilson, a tow truck driver.
        Rule 34.5 allows a party to request supplementation of the clerk’s record. See TEX. R.
APP. P. 34.5(c)(1). Because appellant may request supplementation of the clerk’s record from
the District Clerk, we dismiss appellant’s motion as moot.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: July 28, 2016